Citation Nr: 1540519	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-10 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York 


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for bilateral hearing loss.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 10, 1956 to April 29, 1959.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2015, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.  At his hearing, the matter of entitlement to a TDIU was raised.  In light of the holding in Rice v. Shinseki, 23 Vet. App. 447 (2009), that claims for a TDIU are part and parcel with higher rating claims, as is the case here, the issue of a TDIU is properly before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since entitlement to a TDIU is under consideration, a VCAA letter should be sent to the Veteran. 

In correspondence of record and at his Board hearing, the Veteran asserted that his hearing loss has worsened since he was last afforded a VA examination.  See Hearing Transcript Page 10.  Therefore, the Veteran should be reexamined at the local VA facility which has the appropriate equipment for the requisite testing, as discussed during the Board hearing.  In addition, the Veteran's employability should be addressed.  If the Veteran is not granted a TDIU on a schedular basis (dependent on the claim for a higher rating) , he has requested that the matter of an extraschedular rating be considered.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice pertaining to entitlement to a TDIU.  

2.  Schedule the Veteran for a VA audiological examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for hearing loss.  The DBQ should be filled out completely as relevant.  

The examiner should provide an opinion as to whether the Veteran's service-connected bilateral hearing loss and tinnitus alone prevent him from engaging in a substantially gainful occupation.  The opinion should address whether his service-connected disabilities are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Readjudicate the claim for a higher rating for bilateral hearing loss on appeal in light of all of the evidence of record.  If a higher rating is not assigned such that the schedular criteria for a TDIU are not met, the AOJ should consider referral of the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate department officials for extraschedular consideration.  

If the higher rating claim for bilateral hearing loss or entitlement to a TDIU remains denied, the Veteran should be provided with a supplemental statement of the case as to the any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

